FILED
                            NOT FOR PUBLICATION                               FEB 22 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10308

               Plaintiff - Appellee,              D.C. No. 5:09-cr-00890-JF

  v.
                                                  MEMORANDUM *
ISRAEL SOLORIO-GUTIERREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Israel Solorio-Gutierrez appeals from the 37-month sentence imposed

following his guilty-plea conviction for illegal re-entry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Solorio-Gutierrez contends that the district court failed to adequately explain

its reasons for imposing the sentence. The record reflects that the district court

provided a reasoned sentencing explanation and did not otherwise procedurally err.

See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      Solorio-Gutierrez also contends that his sentence is substantively

unreasonable because it was greater than necessary to serve the goals of

sentencing, among other reasons. In light of the totality of the circumstances,

particularly his prior conviction for drug trafficking and prior deportations, as well

as the 18 U.S.C. § 3553(a) factors, the district court’s within-Guidelines sentence is

substantively reasonable. See Carty, 520 F.3d at 993.

      AFFIRMED.




                                           2                                    10-10308